          Case 3:18-cv-01865-PG Document 20 Filed 07/12/21 Page 1 of 1




               United States Court of Appeals
                                For the First Circuit
                                   _____________________

No. 19-1679

                  FRANCISCO PÉREZ-ABREU; OLGA FELIX-ANCONA;
                      CONJUGAL PARTNERSHIP PÉREZ-FELIX,

                                     Plaintiffs, Appellants,

                                               v.

            METROPOL HATO REY LLC; RESTAURANT METROPOL 3, INC.,

                                    Defendants, Appellees.

                                     __________________

                                         JUDGMENT

                                     Entered: July 9, 2021

        This cause came on to be heard on appeal from the United States District Court for the
District of Puerto Rico and was argued by counsel.

         Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
district court's order dismissing the complaint is affirmed.


                                                    By the Court:

                                                    Maria R. Hamilton, Clerk


cc: Jose A. Rivera-Cordero, Javier A. Rivera-Vaquer, Clarisa I. Sola-Gomez, Luis E. Pabon-Roc
